Citation Nr: 0505819	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  98-03 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for left shoulder 
traumatic arthritis as a residual of recurrent dislocations, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active service in the Army 
from March 1982 to May 1974.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's claims folder was later 
transferred to the RO in Washington, DC at his request in 
March 2002.  In January 2001, the veteran had a hearing with 
the undersigned Judge from the Board in Washington, DC. 

In March 2001, the Board remanded the veteran's claims for 
additional development including obtaining records from the 
Social Security Administration (SSA) and readjudication.  In 
a March 2003 Order, the United States Court of Appeals for 
Veterans Claims (CAVC) dismissed the veteran's appeal, citing 
lack of jurisdiction.

In a June 2003 decision, the Board denied the veteran's 
claims for entitlement to an increased evaluation for 
residuals of right shoulder traumatic arthritis and 
entitlement to an increased evaluation for residuals of left 
shoulder traumatic arthritis.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a September 2004 Order, the CAVC 
vacated and remanded the Board's June 2003 decision and 
remanded the veteran's claims for entitlement to an increased 
evaluation for shoulder disabilities.  It was noted in the 
September 2004 Joint Motion for Remand that a remand was 
required for actions consistent with the Veteran's Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. seq. 
(West 2002) and obtain another VA examination report with 
consideration of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In December 2003 and March 2004 statements, the veteran's 
representative raised multiple issues concerning whether new 
and material evidence has been received to reopen claims of 
entitlement to service connection for gastroesophageal reflux 
disease, cardiac condition, nerve damage, cervico cranial 
syndrome, lumbar facet syndrome, bilateral leg condition, and 
depressive disorder.  The veteran's representative also 
raised claims for entitlement to an earlier effective date 
for the veteran's service-connected right shoulder disability 
as well as for his service-connected left shoulder 
disability.  The Board notes that claims for such earlier 
effective dates were denied by a February 2002 rating 
decision of which the veteran was informed in March 2002.  
Another attorney also raised a claim for entitlement to 
service connection for hemorrhoids in a March 2004 statement.  
The Board refers these matters to the RO for proper action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Joint Motion for Remand granted by the Court in September 
2004 deemed the most recent VA examination in September 2002 
inadequate on the basis that the examiner failed to 
adequately address the veteran's bilateral shoulder 
symptomatology in terms of functional impairment including 
impairment from decreased endurance, flare-ups, painful 
motion, weakness, fatigability, and incoordination, citing 38 
C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, another VA examination is required.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran has not been issued a 
letter concerning VA's duties to notify 
and to assist under the VCAA in 
conjunction with the increased rating 
claims currently on appeal.  The RO 
should provide VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004).  The RO 
must: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and 
(4) request or tell the claimant to 
provide any evidence in the claimant's 
possession that pertains to the claim.  
See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

2.  The RO should schedule the veteran 
for a VA examination to show the nature 
and extent of his current service-
connected disability residuals of right 
shoulder traumatic arthritis and left 
shoulder traumatic arthritis.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for review 
-- including all VA treatment records and 
examination reports as well as all 
private treatment records and 
evaluations.  The examiner should note in 
the examination report whether the claims 
folder has been reviewed.  

In the report of examination, the 
examiner should describe all symptoms due 
to the veteran's service-connected 
shoulder disabilities.  Any necessary 
related studies, including X-ray studies 
and range of motion testing in degrees, 
should be done.  The examiner should also 
note the veteran's complaints, any 
objective evidence supporting any 
findings of right shoulder and/or left 
shoulder weakened movement, including 
movement against varying resistance; 
excess fatigability with use; 
incoordination; painful motion; and pain 
with use. These determinations should, if 
possible, be expressed in terms of 
degrees of additional range of motion 
loss due to any pain with use, weakened 
movement, excess fatigability or 
incoordination.  The examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  

The examiner should determine whether the 
service-connected shoulder disabilities 
include ankylosis of the scapulohumeral 
articulation; impairment of the humerus, 
including recurrent dislocation of the 
humerus at the scapulohumeral joint; or 
impairment of the clavical or scapula.  
The examiner is specifically requested to 
address - pursuant to the Court's Order - 
whether "slippage" of the right 
shoulder, described by the veteran, is 
actually dislocation (defined in 
38 C.F.R. § 4.71a, Diagnostic Code 5202 
(2004) as recurrent dislocation of the 
humerus at scapulohumeral joint).  

Also - pursuant to the Court's Order - 
the examiner should specifically address 
whether the veteran's refusal to perform 
range of motion testing (as noted in the 
January 1997, April 1997, and April 1999 
examination reports) supports a finding 
of guarding of all arm movements or a 
finding of guarding of movement only at 
shoulder level under 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2004).  

Each opinion of the examiner should be 
supported by an explanation.  The claims 
folder and a copy of the REMAND should be 
made available to the examiner for 
review.   

3.  The RO should then readjudicate the 
veteran's claims for an increased 
evaluation for right and left shoulder 
traumatic arthritis.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative, 
and they should be given an opportunity 
to respond, before the case is returned 
to the Board.  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits since October 
2002.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


